Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim group I in the reply filed on 07/11/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of distinct spaces”, “control system comprising a processor”, “one or more sensors”, and “a damper in the one or more exhaust ducts” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: “the system comprising:” should read “the HVAC system comprising:”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “the interior space” should read “an interior space”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “wherein a portion of one of the exhausts ducts extends into the riser” should read “wherein a portion of one of the exhausts ducts extends into the exhaust riser”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  “wherein the first duct has a first duct has a first diameter” should read “wherein the first duct has a first diameter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter as field contained no description of a scenario wherein the first duct and second duct had the same diameter, only scenarios wherein the diameter of the first duct was larger than the diameter of the second duct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (JP5809609B2), referring to the English translation dated 8/3/2022, in view of Hiroyoshi (JPH10267374A), referring to the English translation dated 8/3/2022.
Regarding claim 1, Matsui teaches 
an HVAC system (air conditioner indoor unit 1), the system comprising: 
an air inlet to an HVAC system (outside air ducts 9), wherein the inlet provides the HVAC system with ventilation air comprising filtered air (the outside air for ventilation passes through the 9 outside air ducts and the filter unit 8) [0095], and wherein the HVAC system comprises a plurality of ducts to provide air to a plurality of distinct spaces inside a building (duct 5-b and mixing chamber 4), and wherein the plurality of ducts comprises a first duct adapted to carry the ventilation air (duct 5-b) and a second duct adapted to carry conditioned air that has been heated or cooled (room air taken into the air conditioner passes through the check damper 3-a provided in the check damper box 3 and passes through the filter chamber 2 and enters the air conditioner indoor unit 1 and is heated, cooled, dehumidified and mixed Enter chamber 4) [0095]
Matsui does not teach
wherein each of the ducts has a terminal end, and wherein the terminal end of the first duct is located closer to a vent adapted to provide air to one of the spaces than the terminal end of the second duct
Hiroyoshi teaches
wherein each of the ducts has a terminal end, and wherein the terminal end of the first duct is located closer to a vent adapted to provide air to one of the spaces than the terminal end of the second duct (as shown on fig. 1, duct 72 is within duct 71 similar to duct 5-b and mixing chamber 4 of Matsui, however the terminal end of duct 72 extends beyond the terminal end of duct 71)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ducting configuration taught in Hiroyoshi to Matsui, in order to prevent the backflow of the air from the outer duct into the inner duct.

Regarding claim 2, Matsui, as modified, teaches the HVAC system according to claim 1, 
wherein both the terminal end of the first duct and the terminal end of the second duct are located in a diffuser (opening frame 12 of Hiroyoshi as shown on fig. 1b)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the diffuser configuration taught in Hiroyoshi to Matsui, in order to evenly distribute the ventilation and conditioned air throughout the target space.

Regarding claim 3, Matsui, as modified, teaches the HVAC system according to claim 2 
wherein the diffuser defines an expanding cross-sectional area from a top portion to a bottom portion (as shown on fig. 1 of Hiroyoshi, outer cone portion 12a has an expanding cross-sectional area from top to bottom)

Regarding claim 5, Matsui, as modified, teaches the HVAC system according to claim 1, further comprising 
a plurality of distinct spaces, with each of the distinct spaces having a diffuser, wherein the diffuser has both the terminal end of the first duct and the terminal end of the second duct located therein, and wherein the diffuser defines an expanding cross-sectional area from a top portion to a bottom portion (fig. 8 shows a building with three floors, each of the bottom two floors containing multiple air supply grills 16)

Regarding claim 21, Matsui, as modified, teaches the HVAC system according to claim 1,
wherein the first duct has a first diameter, and the second duct has a second diameter, wherein the second diameter is smaller than the first diameter (as shown on fig. 4, air supply nozzle 5-a is located completely within mixing chamber 4, thus the diameter of air supply nozzle 5-a is smaller than the diameter of mixing chamber 4)

Regarding claim 22, Matsui, as modified, teaches the HVAC system according to claim 21, 
wherein the second duct is arranged concentrically to the first duct (concentric layout shown on fig. 4 of Matsui and fig. 1 of Hiroyoshi)

Regarding claim 23, Matsui, as modified, teaches the HVAC system according to claim 22, 
wherein the second duct is routed through an opening in the first supply duct (as shown on fig. 4 of Matsui, duct 5-b enters through the wall of mixing chamber 4)

Regarding claim 24, Matsui, as modified, teaches the HVAC system according to claim 1, 
wherein the first duct has a first duct has a first diameter, and the second duct has a second diameter, wherein the second diameter is the same as the first diameter (as shown on fig. 4 of Matsui, air supply nozzle 5-a has the same inside diameter as main duct 6)

Claim(s) 4, 6 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (JP5809609B2), referring to the English translation dated 8/3/2022, in view of Hiroyoshi (JPH10267374A), referring to the English translation dated 8/3/2022, in further view of Makulla (EP1496318A2), referring to the English translation dated 8/3/2022.
Regarding claim 4, Matsui, as modified, does not teach the HVAC system according to claim 3 
wherein the diffuser is adapted to blend the ventilation air and the conditioned air that has been heated or cooled
Makulla teaches
wherein the diffuser is adapted to blend the ventilation air and the conditioned air that has been heated or cooled (as shown on fig. 3c, the outlet configuration shows a similar configuration to the diffuser of Hiroyoshi; the separate airflows 25 and 26 blend together upon exit from the system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the configuration of the outlet diffuser taught in Makulla to Matsui, as modified, in order to effectively blend the two different air flows as they enter the spaced to be conditioned/ventilated.

Regarding claim 6, Matsui, as modified, does not teach the HVAC system according to claim 5 
wherein each diffuser is adapted to blend the ventilation air and the conditioned air that has been heated or cooled 
Makulla teaches
wherein each diffuser is adapted to blend the ventilation air and the conditioned air that has been heated or cooled (as shown on fig. 3c, the outlet configuration shows a similar configuration to the diffuser of Hiroyoshi; the separate airflows 25 and 26 blend together upon exit from the system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the configuration of the outlet diffuser taught in Makulla to each of the diffusers of Matsui, as modified, in order to effectively blend the two different air flows as they enter the spaced to be conditioned/ventilated.

Regarding claim 25, Matsui, as modified, teaches the HVAC system according to claim 6, 
wherein a mixing box is formed within the diffuser, the mixing box being in fluid communication with the first supply duct and the second supply duct (as shown on fig. 3c of Makulla, the airflow within ceiling air outlet 13 passes over swirl vanes 23, and the air from both the inner and outer ducts is shown to mix upon exit from the system)

Regarding claim 26, Matsui, as modified, teaches the HVAC system according to claim 25, 
wherein the second duct extends further into the mixing box than the first supply duct (as shown on fig. 1 of Hiroyoshi, duct 72 extends below the bottom of duct 71 into opening frame 12)

Regarding claim 27, Matsui, as modified, teaches the HVAC system according to claim 26, 
wherein a low pressure region prevents backflow of air from the first supply duct into the second supply duct (the geometry of the terminal ends of duct 72 and duct 71 as shown in Hiroyoshi are configured to provide a low pressure region prevented backflow of air)

Regarding claim 28, Matsui, as modified, teaches the HVAC system according to claim 6,
wherein the blended air emerges horizontally and in a radial manner from the diffuser (The supply air flow is guided as a pure swirl air flow 22 over the swirl vanes 23 and exits horizontally through the swirl outlet 24 from the ceiling air outlet 13) [0024 of Makulla]

Regarding claim 29, Matsui, as modified, teaches the HVAC system according to claim 6, 
wherein the ventilation air has a first temperature and a first humidity and the conditioned air has a second temperature different from the first temperature and a second humidity different from the first humidity (the ventilation system is provided with a mixing unit for making the temperature and humidity of the air supply of the outside air similar to that of the room; therefore, the temperature and humidity of the two air supplies are different) [0075]

Regarding claim 30, Matsui, as modified, teaches the HVAC system according to claim 29, 
wherein a temperature and a humidity of the blended air are homogenous (The mixing unit has a function of mixing the ventilation from the room and the outside air through the return chamber and supplying the air into the room; therefore, it is assumed that the blended air is homogeneous) [0075]

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (JP5809609B2), referring to the English translation dated 8/3/2022, in view of Hiroyoshi (JPH10267374A), referring to the English translation dated 8/3/2022, in further view of Federspiel (US5768121A) and Kimura (US10502449B2).
Regarding claim 7, Matsui, as modified, does not teach the HVAC system according to claim 5, 
wherein the HVAC system further comprises a control system comprising a processor, a memory coupled to the processor, and the memory comprises instructions executable by the processor to perform the following steps: 
receive data from one or more sensors regarding the flow rate of the ventilation air and the flow rate of the air that has been heated or cooled
responsive to the flow rate data, determine if the mixture of the ventilation air and the conditioned air that has been heated and cooled falls within a target range, falls below a minimum threshold therefor, exceeds a maximum threshold therefor, and/or falls outside a target range therefor
responsive to the determination, sends one or more control signals to one or more fans and/or dampers to adjust the flow of the ventilation air and/or the heated or cooled air to the interior space of interest
Federspiel teaches
wherein the HVAC system further comprises a control system comprising a processor, a memory coupled to the processor (The controller includes a sensor means, a memory means and a processor means) [col. 2 lines 42-43], and the memory comprises instructions executable by the processor to perform the following steps: 
receive data from one or more sensors regarding the flow rate of the ventilation air and the flow rate of the air that has been heated or cooled (The actuator control signal represents the air flow rate and is operatively coupled to the controller) [col. 2 lines 40-42]
responsive to the flow rate data, determine if the mixture of the ventilation air and the conditioned air that has been heated and cooled falls within a target range, falls below a minimum threshold therefor, exceeds a maximum threshold therefor, and/or falls outside a target range therefor (The processor is coupled to the memory and the sensor and configured to cyclically receive the flow signal and generate a controller output signal in response to the flow signal and the flow setpoint signal) [col. 2 lines 25-29]
responsive to the determination, sends one or more control signals to one or more fans and/or dampers to adjust the flow of the ventilation air and/or the heated or cooled air to the interior space of interest (The controller output is provided to the air unit to move the damper to a position corresponding to the flow setpoint signal) [col. 2 lines 29-31]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control, processing and signaling arrangements taught in Federspiel to Matsui, as modified, in order to effectively monitor and balance the combination of conditioned and ventilated air within the indoor space to reach optimal environmental conditions.

Regarding claim 8, Matsui, as modified, teaches the HVAC system according to claim 7 
further comprising one or more exhaust ducts connecting one or more interior spaces to an exhaust riser (fig. 8 of Matsui shows exhaust grill 17 attached to an exhaust duct for exhausting air to the outside of the building)

Regarding claim 9, Matsui, as modified, teaches he HVAC system according to claim 8, 
wherein a portion of one of the exhausts ducts extends into the riser and has a terminal portion that extends upwardly (as shown on fig. 8 of Matsui, an exhaust grille on the bottom right corner contains the terminal end of one exhaust duct that extends upwardly to meet the horizontal duct in the ceiling above it)

Regarding claim 10, Matsui, as modified, teaches the HVAC system according to claim 9, 
wherein the instructions further comprise instructions for: 
monitoring the flow of exhaust air from the interior space (return air sensor 16 of Kimura)
responsive to the flow rate of the exhaust air, determine if the air pressure of the interior space falls within a target range, falls below a minimum threshold therefor, exceeds a maximum threshold therefor, and/or falls outside a target range therefor (Air flow sensor 52 is preferably a differential pressure (ΔP) sensor which provides a ΔP factor related to airflow) [col. 5 lines 11-12 of Federspiel]
responsive to the determination, sends one or more control signals to one or more fans and/or dampers to adjust the flow of the ventilation air and/or the heated or cooled air to the interior space of interest, and/or sends one or more control signals to a damper in the one or more exhaust ducts to control the flow of the exhaust air, thereby maintaining a desired air pressure within the interior space (The actuator positions the damper so that the damper provides a rate of air flow to an environment in response to an actuator control signal; second damper 9 taught in Kimura operates in coordination with return air sensor 16 for the exhaust air) [col. 2 lines 38-40 of Federspiel]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the sensor and damper arrangements taught in Kimura and Federspiel to Matsui, as modified, to ensure the ideal environmental levels inside the space to be conditioned by monitoring and controlling the airflow in and out of the space.

Regarding claim 25, Matsui, as modified, teaches the HVAC system according to claim 6, 
wherein a mixing box is formed within the diffuser, the mixing box being in fluid communication with the first supply duct and the second supply duct (as shown on fig. 3c of Makulla, the airflow within ceiling air outlet 13 passes over swirl vanes 23, and the air from both the inner and outer ducts is shown to mix upon exit from the system)

Regarding claim 26, Matsui, as modified, teaches the HVAC system according to claim 25, 
wherein the second duct extends further into the mixing box than the first supply duct (as shown on fig. 1 of Hiroyoshi, duct 72 extends below the bottom of duct 71 into opening frame 12)

Regarding claim 27, Matsui, as modified, teaches the HVAC system according to claim 26, 
wherein a low pressure region prevents backflow of air from the first supply duct into the second supply duct (the geometry of the terminal ends of duct 72 and duct 71 as shown in Hiroyoshi are configured to provide a low pressure region prevented backflow of air)

Regarding claim 28, Matsui, as modified, teaches the HVAC system according to claim 6,
wherein the blended air emerges horizontally and in a radial manner from the diffuser (The supply air flow is guided as a pure swirl air flow 22 over the swirl vanes 23 and exits horizontally through the swirl outlet 24 from the ceiling air outlet 13) [0024 of Makulla]

Regarding claim 29, Matsui, as modified, teaches the HVAC system according to claim 6, 
wherein the ventilation air has a first temperature and a first humidity and the conditioned air has a second temperature different from the first temperature and a second humidity different from the first humidity (the ventilation system is provided with a mixing unit for making the temperature and humidity of the air supply of the outside air similar to that of the room; therefore, the temperature and humidity of the two air supplies are different) [0075 of Matsui]

Regarding claim 30, Matsui, as modified, teaches the HVAC system according to claim 29, 
wherein a temperature and a humidity of the blended air are homogenous (The mixing unit has a function of mixing the ventilation from the room and the outside air through the return chamber and supplying the air into the room; therefore, it is assumed that the blended air is homogeneous) [0075 of Matsui]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762